Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page1of14

 

 

 

Connecticut Local Form Chapter 13 Plan 01/04/2019
UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
Fillin this information to identify your case:
Debtor |* John | | |Tremaglio |
First Name Middle Name — Last Name
SOC curi ar X-XX -|3
Soci Scary Number 00x ->0x-ILILI LS cues 18 PLAN

 

Debtor 2* |

Spouse, if filing

 

 

 

 

 

First Name Middle Name Last Name
Social Security Number: XXX - XX - ie

(Enter only last 4 digits)

Case number |18-30852
(If known)

*For purposes of this Chapter 13 Plan, “Debtor” means "Debtors" where applicable.
(mi Amended Plan (Indicate Ist, 2nd, etc.) ECF No. of prior plan |73

Amended Plan: Only complete this section if this is an amended plan before confirmati
Sections of the Plan that have been amended (list):

 

 

 

 

 

 

 

 

 

Plan Section(s) Amendment(s) (Describe)

 

 

 

To add additional secured claims, per the pending Motion to
Determine Claim Status, ECF Doc No 89

22
3.3

 

 

 

 

 

 

 

 

 

 

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.

All Creditors (check all that apply):
[] secured
(| priority
[-] unsecured, non-priority
[=] The amendment affects individual creditors. List each below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Name(s) Proof of Claim Number Type of Claim
Department of Revenue 1 |-2? | Secured
Services

St. Mary's Haspital IN/A | Secured
Waterbury Anesthesiology IN/A | ee
Assoc.

Ford Motor Credit IN/A | Secured
General Electric Capital Corp IN/A | Secured
Naugatuck Valley IN/A | Secured

 

 

Radiological

 

 

 

 

 

 

 

 

 

 

 

 
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 2of 14

Ambulance

amily Care
Street Dental Services
Pellegrini

Memorial Hospital

ower Ridge Country Club

A. Greenspan DDS
S Dept of Treasury
SPV I LLC

 

Woods Tax District {]19

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed with the Clerk.

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

If the Debtor intends to determine the secured status of a claim pursuant to If U.S.C. §
506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
Contested Matter Procedure or local rules adopted after December |, 2017. If a separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
506 or 11 U.S.C. § 522(f.

The Debtor must check the appropriate box (Included or Not Included) in the chart
below. If'an item is checked as "Not Included," or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

 

 

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Not
Section 3.2, which may result in a partial payment or no payment at allto |[[m] Included |] Included
the secured creditor.

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security CO Included | Not
interest pursuant to [1 U.S.C. § 522(f), set out in Section 3.3. Included
Assumption or rejection of executory contracts or unexpired leases pursuant C1 Included | fa Not

to [1 U.S.C. § 365, set out in Section VI. Included

 

 

 

 

Page 2 of 14
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 3of 14

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
Chapter 13 Plan, you or your attorney must file an objection to confirmation no later

ays befor: set fo: firmation of the Chapter unless
otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
Chapter 13 Plan without further notice if no objection to confirmation is filed. See
Fed.R.Bankr.P. 3015.

 

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
Chapter 13 Plan does not mean that you will receive payment.

 

To All The Chapter 13 Plan contains no non-standard provisions other than those set out in
Parties: Section VII. The Debtor must check one box in the chart below indicating whether any
non-standard provision is Included or Not Included in Section VII of this Chapter 13
Plan.
. . . Not
Non-standard provisions, set out in Section VII. [1] Included | fi] Included

 

 

 

 

 

    

PLAN PAYMENTS AND LENGTH OF PLAN

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this

Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
forth in this Section IT.

2.1 Payments to Chapter 13 Standing Trustee.

The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

° 900.00| perlmonth for (60 months.

If fewer than 60 months of payments are specified, additional monthly payments may be made to
[the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

2.2 ce of ! er 13 Standi ee.

 

 

 

 

 

 

 

 

 

 

Page 3 of 14
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 4of14

Check all that apply.

{m) The Debtor will make payments pursuant to a payroll deduction order.
Fill in employer information for payroll deduction:

 

 

 

 

 

 

 

 

 

Employer Name: |Prosystems LLC |
Employer Address: 405 Main Street |
[Ashaway RI 02801 |
|
Employee Identification No: l49 _|

 

(Note: Redact SSN so only last 4 digits appear)

{] The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
address (include case number on payment):
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610

2.3 Income Tax Refunds.
Check one.

© The Debtor will retain any income tax refunds received during the plan term. Note the Chapter
13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
disposable income if this option is selected.

CO The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
filed during the plan term within 14 days after filing the return and will turn over to the
Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

(CO The Debtor will treat income tax refunds as follows:

2.4 Additional Payments.
Check one.

fm) None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

2.5 Estimated Total Payments.

The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
13 Standing Trustee is:

$ 54,000.00]

2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee

Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
order:

 

 

 

First, Administrative, then Secured, then priority, then General Unsecured (pro rata)

 

 

The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
unsecured creditors as provided in this Chapter 13 Plan.

Page 4 of (4
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page5of14

TREATMENT OF SECURED CLAIMS

 

3.1 Secured Claims That Will Not Be Modified.

Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.

C] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
[| There are secured claims treated in this Chapter 13 Plan that are not going to be modified.

() Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below.

 

 

 

1. Creditor: [Wilmington Savings Fund Society FSB d/b/a Christiana Trust

Last 4 Digits of ] [| [ | [| Check one of the following:
PecoMEN Gs () Arrearage on Petition Date: $10,491.82

 

 

 

 

 

 

 

 

0.00%

 

Interest Rate on Balance:

 

 

 

 

Regular Payment (Maintain) by Debtor:* $1,114.37] /month

 

[m] Real Property
{m)Principal Residence Check below regarding real property taxes and
[Other (describe) insurance:

[=] Mortgage payments include escrow for:
[mw] Real estate taxes
[=] Homeowners Insurance
_] Debtor pays directly for:
L_] Real estate taxes
[-] Homeowners Insurance

Address of Collateral:
10 Currier Way, Cheshire, CT

 

 

 

 

(_] Personal Property/Vehicle
Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): LU U U U u

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

2. Creditor: {Currier Woods Condo Association (POC # 18)
Last 4 Digits of ] [| [| [| Check one of the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account No.:
fm) Arrearage on Petition Date: $19,327.29
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $0.00} /month
[m] Real Property
[w|Principal Residence Check below regarding real property taxes and
[_JOther (describe) insurance:

 

 

 

Page 5 of 14
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 6of14

 

Address of Collateral:

 

10 Currier Way, Cheshire, CT

 

 

 

(_) Personal Property/Vehicle

CJ Mortgage payments include escrow for:
_] Real estate taxes
(_] Homeowners Insurance
(J Debtor pays directly for:
1] Real estate taxes
(] Homeowners Insurance

Description of Collateral (include first digit and last four digits of L - [] [| [J [|

VIN# for any vehicle):

 

 

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
3. Creditor: Currier Woods Condo Association (POC # 19)

Last 4 Digitsof [7] [][][]

Account No.:

(m] Real Property
{elPrincipal Residence
[_JOther (describe)
Address of Collateral:

Check one of the following:

 

 

(@) Arrearage on Petition Date:

 

$13,935.90]

 

Interest Rate on Balance:

Regular Payment (Maintain) by Debtor:*

 

 

0.00%

 

 

 

 

$0.00] /month

 

 

10 Currier Way, Cheshire, CT

 

 

 

([] Personal Property/Vehicle

Check below regarding real property taxes and
insurance:

(1 Mortgage payments include escrow for:
(J Real estate taxes
{_] Homeowners Insurance
CJ Debtor pays directly for:
(J Real estate taxes
(-] Homeowners Insurance

Description of Collateral (include first digit and last four digits of [| - [| [] [] (|

VIN# for any vehicle):

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.

 
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 7 of 14

3.2. Secured Claims Subject to Valuation Motion.

fm) None. if “None” is checked, the rest of this subpart need not be completed or reproduced.
red Clai ject To Avoidance (11 U.S.

OJ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

{) The Debtor is seeking to avoid the fixing of judicial liens pursuant to 11 U.S.C. § 522(f).
Judicial liens or nonpossessory, nonpurchase money security interests securing the claims may
be avoided to the extent that they impair the exemptions under 11 U.S.C. § 522(f) as listed
below. A separate motion must be filed and served pursuant to Fed.R.Bankr.P. 7004 and
applicable loca! rules.

To avoid liens pursuant to 11 U.S.C. § 522(f), the Debtor must file and serve a separate motion on
the affected creditor(s) pursuant to Fed.R.Bankr.P. 3012, 7004 and 9014(b). The Debtor may at a
later date seek to avoid a judicial lien held by a creditor not listed below. The details below are
provided for informational purposes only, and are subject to change, without the need to modify this
Chapter 13 Plan, based on the resolution of the Debtor's motion to avoid lien. The amount of the
creditor's avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata
provided that the creditor timely files a proof of claim. The amount of the judicial lien or security
interest that is avoided will be treated as an unsecured claim in Section IV or V as applicable, to the
extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be
paid in full as a secured claim under this Chapter 13 Plan. See, 11 U.S.C. § 522(f) and
Fed.R.Bankr.P. 4003(d). The Debtor discloses the intention to avoid liens held by the following
creditors.

 

 

 

 

 

 

 

L. Creditor: - Collateral: |10 Currier Way, Cheshire, CT
[Department of Revenue Services |

Last 4 Digits of Account No: [][_][][] oenption: 11 USC 522 (A) (1)

Total Amount of |
. ; $17,114.40] Amount of exemption that
Creditor’s Claim: P
reditor's Claim could be claimed: $23,675.00

Amount of Claim to be treated
as unsecured claim:

 

 

 

 

 

 

 

$23,937.32

 

 

 

 

2. Creditor:
ISt. Mary’s Hospital

Last 4 Digits of Account No: [] LL] oxerption: 11 USC 522 (d) (1)

Total Amount of 5284.05} A sof sonth
Creditor's Claim: . mount of exemption that
could be claimed: $23,675.00

Amount of Claim to be treated
as unsecured claim:

 

Collateral: |10 Currier Way, Cheshire, CT

 

 

 

 

 

 

 

 

 

$284.05

 

 

 

 

 

 

Page 7 of 14

 
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22

Page 8 of 14

 

 

 

3. Creditor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

could be claimed:

Amount of Claim to be treated
as unsecured claim:

 

- Collateral: }10 Currier Way, Cheshire, CT
|Waterbury Anesthesiology Assoc. |
Last 4 Digits of Account No.: ‘a Hoo oxemption: 11 USC 522 (d) (1)
Total A
Cre ieee Clave $2,010.09 Amount of exemption that $23,675.00
° could be claimed: _
Amount of Claim to be treated $2,010.00
as unsecured claim: _
4. Creditor: Collateral: 10 Currier Way, Cheshire, CT
[Ford Motor Credit
Last 4 Digits of Account No.: [ ] [] (O compton 11 USC 522 (d) (1)
Cin mono $2530. Amount of exemption that $23,675.00
, could be claimed: _
Amount of Claim to be treated $2.530.00
as unsecured claim: _—
5. Creditor: - - Collateral: |10 Currier Way, Cheshire, CT
|General Electric Capital Corp.
Last 4 Digits of Account No.: [ [TT] exemption: 11 USC 522 (4) (1)
rota Amount of $1,248.89] Amount of exemption that $23,675.00
° could be claimed: os
Amount of Claim to be treated $1.248.89
as unsecured claim: _—
6. Creditor: —— Collateral: }10 Currier Way, Cheshire, CT
INaugatuck Valley Radiological
Last 4 Digits of Account No.: Foo [| oem ption: 11 USC 522 (d) (1)
Ti
oa mount of $42.09 Amount of exemption that

$23,675.00

 

 

 

$202.09

 

 

Page 8 of 14

 
Case 18-30852 Doc103_ Filed 03/11/19

Entered 03/11/19 21:52:22 Page9of14

 

 

 

7. Creditor:
[Campion Ambulance Services

_|
Last 4 Digits of Account No.: [| [| CO

Total Amount of
Creditor's Claim:

 

 

Collateral: |10 Currier Way, Cheshire, CT

 

 

Basis for
exemption:

 

11 USC 522 (d) (1)

 

 

 

Amount of exemption that

could be claimed: $23,675.00

 

 

 

Amount of Claim to be treated

. $574.60
as unsecured claim:

 

 

 

8. Creditor:
|FamilyCare

Last 4 Digits of Account No.: ] [| O

$574.9
_|

 

 

 

Collateral: {10 Currier Way, Cheshire, CT

 

 

Basis for

exemption: |!! USC 522 (d) (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Claim: | $2534 Amount of exemption that $23,675.00
crocttcini tent

ant sen Sonu Sewicss 7 Collateral: |10 Currier Way, Cheshire, CT

Last 4 Digits of Account No.: [|| [1D] xenption: 11 USC 522 (4) (1)

Creditors Claim $2,535.00) Amount of exemption that $23,675.00
Amott Ciminteetl | 550

larscia Pellegr | Collateral: |10 Currier Way, Cheshire, CT

Last 4 Digits of Account No.: [][_][][] oxemption: 11 USC 522 (d) (1)

Crt Cli Sues] sencctgampiontt [sass
ammttCinsobewnet | ogg

 

 

 

 

 

Page 9 of 14

 
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22

Page 10 of 14

 

 

 

11. Creditor:
Bradley Memorial Hospital

7 Collateral:

 

 

 

 

 

 

10 Currier Way, Cheshire, CT

 

 

 

 

 

 

 

 

 

 

 

Total Amount of
Creditor's Claim:

 

Last 4 Digits of Account No.: [] [] | |

$6,003 o

 

Last 4 Digits of Account No.: [J ][1[] cxemption: 11 USC 522 (d) (1)

Total Amount of .

Creditor’s Claim: 51,042.96] Amount of exemption that $23,675.09
Amount of Claim to be treated $1,042.96
as unsecured claim: _

12. Creditor: Collateral: {10 Currier Way, Cheshire, CT

[Tower Ridge Country Club |

 

 

Basis for

exemption: |!! USC 522 (d) (1)

 

 

 

 

Amount of exemption that
could be claimed:

$23,675.00

 

 

Amount of Claim to be treated |

 

$6003.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

could be claimed:

as unsecured claim:
13. Creditor: Collateral: |10 Currier Way, Cheshire, CT
Wack A. Greenspan, DDS |
Last 4 Digits of Account No.: [|[ [1] oxemption: 11 USC 522 (d) (1)
Total Amount of .
Creditor’s Claim: sn939 Amount of exemption that $23,675.00
Amount of Claim to be treated $719.39
as unsecured claim: °
14. Creditor: Collateral: {10 Currier Way, Cheshire, CT
lus Department of Treasury
Last 4 Digits of Account No.: [J [1] xenption: 11 USC 522 (d) (1)
Total Amount of .
Creditor’s Claim: $14,550.53] Amount of exemption that $23, crs.

 

Amount of Claim to be treated

$14,550.53

 

as unsecured claim:

 

 

 

 

Page 10 of 14

 
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22

Page 11 of 14

 

 

 

15. Creditor:
lus Department of Treasury

Last 4 Digits of Account No

_]

“OOOO

 

Total Amount of
Creditor's Claim:

 

$9,334.25

 

 

 

Collateral: }10 Currier Way, Cheshire, CT

 

 

Basis for

 

 

 

 

 

 

 

exemption: 11 USC 522 (d) (1)

Amount of exemption that

could be claimed: $23,675.00
Amount of Claim to be treated $9.334.25

as unsecured claim:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Currier Woods Tax District

_|

Last 4 Digits of Account No.: [_][_][_][]

 

Total Amount of
Creditor's Claim:

 

$5,915.93

 

 

 

16. Creditor: Collateral: |10 Currier Way, Cheshire, CT
[US Department of Treasury |
Last 4 Digits of Account No.: [| OOO xenon: 11 USC 522 (d) (1)
Total Amount of | .
Creditor’s Claim: $21,763.09 ane or exemption that $23,67 5.00
Amount of Claim to be treated $21,763.09
as unsecured claim: a
17. Creditor: Collateral: |10 Currier Way, Cheshire, CT
\Cavalry SPV I, LLC |
Last 4 Digits of Account No.:[ [JIL] oxen ption: 11 USC 522 (d) (1)
Total Amount of :
Creditor's Claim: $1,226.51) Amount OT nemption that $23,675.00
Amount of Claim to be treated
as unsecured claim: $1,226.31
18. Creditor:

 

Collateral: {10 Currier Way, Cheshire, CT

 

 

 

 

 

Basis for

exemption: 11 USC 522 (d) (1)

Amount of exemption that

could be claimed: $23,675.00
Amount of Claim to be treated $5,915.93

as unsecured claim:

 

 

 

 

 

 

 

 

 

Page Ll of 14

 
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 12 of 14

 

 

 

19. Creditor:
Department of Revenue Services

Last 4 Digits of Account No. [ JT J[][] Soran 11 USC 522 (d) (1)

 

 

| Collateral: |10 Currier Way, Cheshire, CT

 

 

 

 

 

 

Total Amount of

 

 

 

 

 

 

. 3,822.38 “exempti ss
Creditor's Claim: $3,822.38) Amount of Sac PROD ita $23.675.00
could be claimed:
Amount of Claim to be treated $3,822.38
as unsecured claim:

 

 

 

 

 

 

 

 

3.4 Surrender of Collateral.

fm] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

   

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in [1 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

4.1 Applicability Of Post-Petition Interest.
The Chapter 13 Standing Trustee's fees and all allowed priority claims. including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

Please enter the current interest rate to be paid to the IRS if interest is
required to be paid under this Chapter 13 Plan (if the Debtor is being

treated as if solvent): [| %

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and. % interest per annum to the Internal Revenue Service's
priority and general unsecured federal tax claims.

4.2 Trustee's Fees.

 

The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
the case but are estimated to be 10% of plan payments.

4.3 Administrative Attorney's Fees. [-] PRO BONO

 

 

 

 

 

 

 

 

 

 

 

 

Total Fees: ‘Total Expenses: Paid Prior to Confirmation: Balance Due:
$8,950.00 $510.00 $3,310.00 $6,150.00
Total Allowance Sought: (Fees and Expenses)
Payable [Check one] (@] Through this Chapter 13 Plan
$6.150.00 (-] Outside of this Chapter 13 Plan

 

 

 

Attorneys shall file applications for allowance of compensation and reimbursement of expenses
pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
expenses without such an application if the total allowance sought equals or is less than $4,000.00.

Page 12 of 14
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 13 of 14

4.4 Domestic Support Obligation(s).

[m] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

4.5 Priority Claims.
[=] None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

   

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.

LC) None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
holding claims totaling:

 

 

 

 

$62,996.75

adividend of |not less than | 0.00% over a period of months.

 

 

If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is % per
annum.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   

(a) None. Jf “None” is checked, the rest of this section need not be completed or reproduced.

NON-STANDARD PLAN PROVISIONS

 

(=) None. If “None” is checked, the rest of this section need not be completed or reproduced.

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provisions other than those set out in Section VII.

IAD Yas Th 3e

(Debtor Signature) (Joint Debtor Signature)

 

 

 

 

 

 

 

 

 

 

 

John Tremaglio March 10, 2019

Devier (vp Name)" Date Joint Debtor (Type Name) Date

/s/ sng a. March 10, 2019
Attar yi permission to Date
sign_of Debtor's behalf

 

 

 

 

 

 

 

Page 13 of 14
Case 18-30852 Doc103 Filed 03/11/19 Entered 03/11/19 21:52:22 Page 14of 14

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011-]

Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.

Page 14 of 14
